UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

E. MISHAN & SONS, INC.,

Plaintiff,
ORDER
- against -
19 Civ. 6999 (PGG)

 

PROMIER PRODUCTS INC. and BIG LOTS |
STORES, INC., |

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

 

It is hereby ORDERED that there shall be a conference in this matter on
February 20, 2020 at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall United States
Courthouse, 40 Foley Square, New York, New York. The parties are directed to submit a joint
status letter and proposed case management plan by February 13, 2020.
Dated: New York, New York

January 2{ , 2020
SO ORDERED.

A |
Paul G. Gardephe /
United States District Judge

 
